EXHIBIT A
Report Date/Time: 01/12/2016 01:46 PM
                                             STATE OF ARIZONA REGISTRATION REPORT                                                                      Page Number 1
                                                          2016 January Voter Registration - January 1, 2016
                                                         Compiled and Issued by the Arizona Secretary of State


                                                                               ACTIVE
                                Precincts Date/Period        Americans        Democratic            Green        Libertarian   Republican      Other         TOTAL
Apache                                 45 JUL 2015                     0           26,680               35              143         7,466     12,857          47,181
                                       45 OCT 2015                     5           26,747               34              147         7,544     13,058          47,535
                                       45 JAN 2016                      *          26,780               34              143         7,659     13,203          47,819

Cochise                                49 JUL 2015                    13           18,641             117               444       25,609      24,847          69,671
                                       49 OCT 2015                    13           18,796             112               438       25,796      25,289          70,444
                                       49 JAN 2016                      *          18,944             106               421       26,198      25,594          71,263

Coconino                               71 JUL 2015                     4           25,768             222               776       17,583      25,412          69,765
                                       71 OCT 2015                     6           25,912             207               777       17,544      25,423          69,869
                                       71 JAN 2016                      *          26,112             205               756       17,618      25,232          69,923

Gila                                   39 JUL 2015                     2            9,340               22              164       10,820       8,300          28,648
                                       39 OCT 2015                     2            9,237               22              167       10,870       8,467          28,765
                                       39 JAN 2016                      *           9,267               21              168       11,041       8,582          29,079

Graham                                 22 JUL 2015                     2            5,629                8               61         7,413      4,551          17,664
                                       22 OCT 2015                     2            5,624                7               61         7,446      4,646          17,786
                                       22 JAN 2016                      *           5,587                7               60         7,458      4,645          17,757

Greenlee                                8 JUL 2015                     0            2,093                3               25         1,106      1,230           4,457
                                        8 OCT 2015                     0            2,087                2               25         1,128      1,273           4,515
                                        8 JAN 2016                      *           2,067                0               24         1,169      1,311           4,571

La Paz                                 11 JUL 2015                     1            2,164               10               38         3,222      3,497           8,932
                                       11 OCT 2015                     1            2,157               10               38         3,241      3,550           8,997
                                       11 JAN 2016                      *           2,180               10               37         3,326      3,633           9,186

Maricopa                              724 JUL 2015                   337         513,655             2,187          17,666       696,627     741,909       1,972,381
                                      724 OCT 2015                   348         520,859             2,229          17,901       702,116     759,935       2,003,388
                                      724 JAN 2016                      *        507,826             2,154          16,817       691,241     740,530       1,958,568

Mohave                                 73 JUL 2015                    17           20,526             101               649       43,921      44,747         109,961
                                       24 OCT 2015                    17           20,313             101               646       43,898      45,040         110,015
                                       24 JAN 2016                      *          20,376               98              640       44,896      45,826         111,836

Navajo                                 61 JUL 2015                     6           23,155               48              373       17,782      16,752          58,116
                                       61 OCT 2015                     7           23,260               47              383       18,060      17,239          58,996
                                       14 JAN 2016                      *          23,335               44              376       18,353      17,471          59,579

Pima                                  248 JUL 2015                    65         171,962             1,517            3,833      145,770     160,631         483,778
                                      248 OCT 2015                    70         175,086             1,554            3,839      147,331     164,914         492,794
                                      248 JAN 2016                      *        172,246             1,523            3,684      144,750     162,370         484,573

Pinal                                 102 JUL 2015                    11           42,833             150             1,140       52,198      65,368         161,700
                                      102 OCT 2015                    11           43,221             148             1,132       53,024      67,429         164,965
                                      101 JAN 2016                      *          43,451             147             1,143       53,791      68,928         167,460

Santa Cruz                             24 JUL 2015                     0           11,517               33              126         3,715      8,000          23,391
                                       24 OCT 2015                     0           11,580               34              129         3,743      8,189          23,675
                                       24 JAN 2016                      *          11,660               36              131         3,796      8,381          24,004

Yavapai                                45 JUL 2015                     8           24,281             236               962       53,269      45,197         123,953
                                       45 OCT 2015                    10           24,283             220               957       53,412      45,561         124,443
                                       44 JAN 2016                      *          24,512             217               959       54,152      45,896         125,736

Yuma                                   44 JUL 2015                     7           23,876               28              475       20,607      28,096          73,089
                                       44 OCT 2015                     8           23,560               28              459       20,343      29,321          73,719
                                       42 JAN 2016                      *          23,068               26              448       20,073      29,428          73,043

TOTALS:                             1,566 JUL 2015                   473         922,120             4,717          26,875      1,107,108   1,191,394      3,252,687
                                    1,517 OCT 2015                   500         932,722             4,755          27,099      1,115,496   1,219,334      3,299,906
                                    1,466 JAN 2016                      *        917,411             4,628          25,807      1,105,521   1,201,030      3,254,397

PERCENTAGES:                               JUL 2015                 0.01            28.35             0.15             0.83         34.04      36.63
                                           OCT 2015                 0.02            28.27             0.14             0.82         33.80      36.95
                                           JAN 2016                     *           28.19             0.14             0.79         33.97      36.90

* - Party was not a recognized party during this cycle
Report Date/Time: 01/12/2016 01:46 PM
                                         STATE OF ARIZONA REGISTRATION REPORT                                                           Page Number 2
                                                2016 January Voter Registration - January 1, 2016
                                               Compiled and Issued by the Arizona Secretary of State


                                                                     ACTIVE
Congressional                Precincts                  Democratic                Green           Libertarian   Republican      Other         TOTAL
 Congressional District 1
  Apache                           45                       26,780                   34                  143         7,659     13,203          47,819
   Coconino                        71                       26,112                  205                  756       17,618      25,232          69,923
   Gila                            22                        6,208                     7                  53         2,507      3,688          12,463
   Graham                          22                        5,587                     7                  60         7,458      4,645          17,757
   Greenlee                         8                        2,067                     0                  24         1,169      1,311           4,571
   Maricopa                         3                          449                     1                   8           61         451            970
   Mohave                           2                          277                     0                   2          120         358            757
   Navajo                          14                       23,335                   44                  376       18,353      17,471          59,579
   Pima                            26                       14,802                   69                  349       24,591      19,174          58,985
   Pinal                           59                       27,606                   77                  551       26,678      35,213          90,125
   Yavapai                          7                        4,472                   39                  147         6,032      7,444          18,134
   TOTALS                         279                      137,695                  483                 2,469     112,246     128,190         381,083
 Congressional District 2
  Cochise                          49                       18,944                  106                  421       26,198      25,594          71,263
   Pima                           145                      101,327                  971                 2,356      98,142     100,058         302,854
   TOTALS                         194                      120,271                1,077                 2,777     124,340     125,652         374,117
 Congressional District 3
  Maricopa                         46                       30,196                   69                  786       23,655      41,761          96,467
   Pima                            77                       56,117                  483                  979       22,017      43,138         122,734
   Pinal                            1                          131                     0                   0           11          58            200
   Santa Cruz                      24                       11,660                   36                  131         3,796      8,381          24,004
   Yuma                            27                       17,313                   19                  270         9,205     18,739          45,546
   TOTALS                         175                      115,417                  607                 2,166      58,684     112,077         288,951
 Congressional District 4
  Gila                             17                        3,059                   14                  115         8,534      4,894          16,616
   La Paz                          11                        2,180                   10                   37         3,326      3,633           9,186
   Maricopa                        18                        4,299                   16                  179       10,349       8,719          23,562
   Mohave                          22                       20,099                   98                  638       44,776      45,468         111,079
   Pinal                           41                       15,714                   70                  592       27,102      33,657          77,135
   Yavapai                         37                       20,040                  178                  812       48,120      38,452         107,602
   Yuma                            15                        5,755                     7                 178       10,868      10,689          27,497
   TOTALS                         161                       71,146                  393                 2,551     153,075     145,512         372,677
 Congressional District 5
  Maricopa                        113                       81,354                  337                 3,299     176,408     147,841         409,239
   TOTALS                         113                       81,354                  337                 3,299     176,408     147,841         409,239
 Congressional District 6
  Maricopa                        156                       93,913                  440                 3,508     166,887     155,507         420,255
   TOTALS                         156                       93,913                  440                 3,508     166,887     155,507         420,255
 Congressional District 7
  Maricopa                        105                       99,794                  323                 2,469      37,697     102,241         242,524
   TOTALS                         105                       99,794                  323                 2,469      37,697     102,241         242,524
 Congressional District 8
  Maricopa                        142                       93,660                  326                 2,907     163,297     150,852         411,042
   TOTALS                         142                       93,660                  326                 2,907     163,297     150,852         411,042
 Congressional District 9
  Maricopa                        141                      104,161                  642                 3,661     112,887     133,158         354,509
   TOTALS                         141                      104,161                  642                 3,661     112,887     133,158         354,509
   STATE TOTALS                 1,466                      917,411                4,628                25,807    1,105,521   1,201,030      3,254,397
Report Date/Time: 01/12/2016 01:46 PM
                                         STATE OF ARIZONA REGISTRATION REPORT                                                         Page Number 3
                                                2016 January Voter Registration - January 1, 2016
                                               Compiled and Issued by the Arizona Secretary of State


                                                                      ACTIVE
Legislative                  Precincts                  Democratic                Green           Libertarian   Republican    Other         TOTAL
 Legislative District 1
  Maricopa                         14                        6,850                   30                  339       19,017    15,037          41,273
   Yavapai                         34                       16,086                  151                  712       42,009    31,816          90,774
   TOTALS                          48                       22,936                  181                1,051       61,026    46,853         132,047
 Legislative District 2
  Pima                             33                       23,185                  108                  432       17,084    24,305          65,114
   Santa Cruz                      24                       11,660                   36                  131         3,796    8,381          24,004
   TOTALS                          57                       34,845                  144                  563       20,880    32,686          89,118
 Legislative District 3
  Pima                             41                       38,636                  468                  687       13,946    28,199          81,936
   TOTALS                          41                       38,636                  468                  687       13,946    28,199          81,936
 Legislative District 4
  Maricopa                         18                        6,944                   35                  204         8,401   10,985          26,569
   Pima                            17                        6,534                   29                   72         2,080    4,672          13,387
   Pinal                            1                          131                     0                   0           11       58             200
   Yuma                            21                       15,468                   15                  225         7,065   16,088          38,861
   TOTALS                          57                       29,077                   79                  501       17,557    31,803          79,017
 Legislative District 5
  La Paz                           11                        2,180                   10                   37         3,326    3,633           9,186
   Mohave                          22                       20,099                   98                  638       44,776    45,468         111,079
   TOTALS                          33                       22,279                  108                  675       48,102    49,101         120,265
 Legislative District 6
  Coconino                         45                       15,317                  181                  557       13,423    18,177          47,655
   Gila                            18                        3,101                   14                  116         8,621    4,947          16,799
   Navajo                           5                        2,976                     8                  93         7,962    3,962          15,001
   Yavapai                         10                        8,426                   66                  247       12,143    14,080          34,962
   TOTALS                          78                       29,820                  269                1,013       42,149    41,166         114,417
 Legislative District 7
  Apache                           45                       26,780                   34                  143         7,659   13,203          47,819
   Coconino                        26                       10,795                   24                  199         4,195    7,055          22,268
   Gila                             3                        2,099                     0                  12          205     1,130           3,446
   Graham                           2                        1,452                     0                   3          198      735            2,388
   Mohave                           2                          277                     0                   2          120      358             757
   Navajo                           9                       20,359                   36                  283       10,391    13,509          44,578
   Pinal                            0                             0                    0                   0            0        0               0
   TOTALS                          87                       61,762                   94                  642       22,768    35,990         121,256
 Legislative District 8
  Gila                             18                        4,067                     7                  40         2,215    2,505           8,834
   Pinal                           51                       22,971                   72                  478       21,738    29,952          75,211
   TOTALS                          69                       27,038                   79                  518       23,953    32,457          84,045
 Legislative District 9
  Pima                             57                       40,073                  406                  918       34,945    36,170         112,512
   TOTALS                          57                       40,073                  406                  918       34,945    36,170         112,512
 Legislative District 10
  Pima                             49                       39,336                  374                  883       35,783    36,267         112,643
   TOTALS                          49                       39,336                  374                  883       35,783    36,267         112,643
 Legislative District 11
  Pima                             34                       18,555                   99                  472       29,707    23,561          72,394
   Pinal                           27                       11,691                   36                  370       16,037    19,977          48,111
   TOTALS                          61                       30,246                  135                  842       45,744    43,538         120,505
 Legislative District 12
  Maricopa                         34                       23,377                   99                1,095       58,840    44,558         127,969
   Pinal                            1                          231                     0                   9          551      529            1,320
   TOTALS                          35                       23,608                   99                1,104       59,391    45,087         129,289
Report Date/Time: 01/12/2016 01:46 PM
                                         STATE OF ARIZONA REGISTRATION REPORT                                                         Page Number 4
                                                2016 January Voter Registration - January 1, 2016
                                               Compiled and Issued by the Arizona Secretary of State


                                                                      ACTIVE
Legislative                  Precincts                  Democratic                Green           Libertarian   Republican    Other         TOTAL
 Legislative District 13
  Maricopa                         29                       15,190                   59                  524       27,689    27,097          70,559
   Yavapai                          0                             0                    0                   0            0        0               0
   Yuma                            21                        7,600                   11                  223       13,008    13,340          34,182
   TOTALS                          50                       22,790                   70                  747       40,697    40,437         104,741
 Legislative District 14
  Cochise                          49                       18,944                  106                  421       26,198    25,594          71,263
   Graham                          20                        4,135                     7                  57         7,260    3,910          15,369
   Greenlee                         8                        2,067                     0                  24         1,169    1,311           4,571
   Pima                            17                        5,927                   39                  220       11,205     9,196          26,587
   TOTALS                          94                       31,073                  152                  722       45,832    40,011         117,790
 Legislative District 15
  Maricopa                         42                       27,086                  118                1,103       53,126    46,760         128,193
   TOTALS                          42                       27,086                  118                1,103       53,126    46,760         128,193
 Legislative District 16
  Maricopa                         19                       14,986                   71                  559       28,659    29,405          73,680
   Pinal                           21                        8,427                   39                  286       15,454    18,412          42,618
   TOTALS                          40                       23,413                  110                  845       44,113    47,817         116,298
 Legislative District 17
  Maricopa                         39                       28,711                   95                  983       45,521    45,850         121,160
   TOTALS                          39                       28,711                   95                  983       45,521    45,850         121,160
 Legislative District 18
  Maricopa                         42                       35,614                  189                1,166       45,738    45,430         128,137
   TOTALS                          42                       35,614                  189                1,166       45,738    45,430         128,137
 Legislative District 19
  Maricopa                         28                       28,679                   47                  701       13,059    34,533          77,019
   TOTALS                          28                       28,679                   47                  701       13,059    34,533          77,019
 Legislative District 20
  Maricopa                         47                       29,719                  159                1,078       40,276    42,718         113,950
   TOTALS                          47                       29,719                  159                1,078       40,276    42,718         113,950
 Legislative District 21
  Maricopa                         42                       30,624                   89                  796       42,497    45,012         119,018
   TOTALS                          42                       30,624                   89                  796       42,497    45,012         119,018
 Legislative District 22
  Maricopa                         48                       27,973                   74                  816       60,621    49,165         138,649
   TOTALS                          48                       27,973                   74                  816       60,621    49,165         138,649
 Legislative District 23
  Maricopa                         57                       29,743                  110                1,022       66,131    55,160         152,166
   TOTALS                          57                       29,743                  110                1,022       66,131    55,160         152,166
 Legislative District 24
  Maricopa                         40                       33,498                  233                1,051       20,379    35,820          90,981
   TOTALS                          40                       33,498                  233                1,051       20,379    35,820          90,981
 Legislative District 25
  Maricopa                         37                       25,132                  136                1,091       55,966    44,419         126,744
   TOTALS                          37                       25,132                  136                1,091       55,966    44,419         126,744
 Legislative District 26
  Maricopa                         34                       25,319                  215                1,008       19,470    35,106          81,118
   TOTALS                          34                       25,319                  215                1,008       19,470    35,106          81,118
 Legislative District 27
  Maricopa                         35                       35,163                   89                  614       10,482    33,138          79,486
   TOTALS                          35                       35,163                   89                  614       10,482    33,138          79,486
 Legislative District 28
  Maricopa                         57                       33,384                  167                1,141       47,322    41,590         123,604
   TOTALS                          57                       33,384                  167                1,141       47,322    41,590         123,604
Report Date/Time: 01/12/2016 01:46 PM
                                         STATE OF ARIZONA REGISTRATION REPORT                                                           Page Number 5
                                                2016 January Voter Registration - January 1, 2016
                                               Compiled and Issued by the Arizona Secretary of State


                                                                     ACTIVE
Legislative                  Precincts                  Democratic                Green           Libertarian   Republican      Other         TOTAL
 Legislative District 29
  Maricopa                         33                       25,457                   46                  783       13,480      29,880          69,646
   TOTALS                          33                       25,457                   46                  783       13,480      29,880          69,646
 Legislative District 30
  Maricopa                         29                       24,377                   93                  743       14,567      28,867          68,647
   TOTALS                          29                       24,377                   93                  743       14,567      28,867          68,647
   STATE TOTALS                 1,466                      917,411                4,628                25,807    1,105,521   1,201,030      3,254,397
Report Date/Time: 01/12/2016 01:46 PM
                                             STATE OF ARIZONA REGISTRATION REPORT                                                                     Page Number 6
                                                          2016 January Voter Registration - January 1, 2016
                                                         Compiled and Issued by the Arizona Secretary of State


                                                                              INACTIVE
                                Precincts Date/Period        Americans        Democratic            Green        Libertarian   Republican     Other         TOTAL
Apache                                 45 JUL 2015                     0            1,517                9               15          575       943            3,059
                                       45 OCT 2015                     0            1,527                8               14          579       948            3,076
                                       45 JAN 2016                      *           1,521                8               15          590       961            3,095

Cochise                                49 JUL 2015                     1            2,183               26               78         2,725     4,004           9,017
                                       49 OCT 2015                     1            2,128               26               77         2,674     4,001           8,907
                                       49 JAN 2016                      *           2,037               25               73         2,570     3,849           8,554

Coconino                               71 JUL 2015                     0            3,280               71              195         2,241     6,143          11,930
                                       71 OCT 2015                     1            3,508               83              202         2,393     6,554          12,741
                                       71 JAN 2016                      *           3,689               77              220         2,510     7,050          13,546

Gila                                   39 JUL 2015                     1            1,454                8               39         1,767     2,030           5,299
                                       39 OCT 2015                     1            1,519                7               42         1,789     2,080           5,438
                                       39 JAN 2016                      *           1,484                7               42         1,758     2,042           5,333

Graham                                 22 JUL 2015                     0              614                3               16          940       771            2,344
                                       22 OCT 2015                     0              598                3               18          913       761            2,293
                                       22 JAN 2016                      *             615                4               17          946       799            2,381

Greenlee                                8 JUL 2015                     0              100                0                2           60        92             254
                                        8 OCT 2015                     0               98                0                2           58        91             249
                                        8 JAN 2016                      *              96                0                2           55        91             244

La Paz                                 11 JUL 2015                     0              552                8               14          568       851            1,993
                                       11 OCT 2015                     0              538                8               13          552       836            1,947
                                       11 JAN 2016                      *             528                8               12          543       823            1,914

Maricopa                              724 JUL 2015                    33           63,109             723             2,876       59,384    103,629         229,754
                                      724 OCT 2015                    32           63,354             701             2,849       59,482    103,870         230,288
                                      724 JAN 2016                      *          83,251             774             3,842       78,589    137,658         304,114

Mohave                                 73 JUL 2015                     1            4,266               23              121         5,496     8,869          18,776
                                       24 OCT 2015                     1            4,603               25              130         6,046     9,857          20,662
                                       24 JAN 2016                      *           4,609               25              126         6,058     9,912          20,730

Navajo                                 61 JUL 2015                     0            3,051               12               71         2,705     3,038           8,877
                                       61 OCT 2015                     0            2,981               12               70         2,625     2,960           8,648
                                       14 JAN 2016                      *           2,981               12               70         2,607     2,944           8,614

Pima                                  248 JUL 2015                    16           24,341             376               834       18,470     30,589          74,626
                                      248 OCT 2015                    16           23,420             359               792       17,769     29,846          72,202
                                      248 JAN 2016                      *          27,073             398               929       20,939     34,959          84,298

Pinal                                 102 JUL 2015                     4           11,470               67              290         9,748    18,059          39,638
                                      102 OCT 2015                     4           11,338               66              284         9,634    17,978          39,304
                                      101 JAN 2016                      *          11,258               62              282         9,490    17,807          38,899

Santa Cruz                             24 JUL 2015                     0            1,364                4               19          479      1,335           3,201
                                       24 OCT 2015                     0            1,322                4               18          457      1,304           3,105
                                       24 JAN 2016                      *           1,300                4               17          453      1,281           3,055

Yavapai                                45 JUL 2015                     5            2,998               59              198         4,904     7,629          15,793
                                       45 OCT 2015                     4            3,254               60              217         5,318     8,397          17,250
                                       44 JAN 2016                      *           3,361               62              209         5,531     8,721          17,884

Yuma                                   44 JUL 2015                     1            5,609               18              181         5,382     9,412          20,603
                                       44 OCT 2015                     1            6,016               19              199         5,793    10,277          22,305
                                       42 JAN 2016                      *           6,369               20              203         6,123    11,082          23,797

TOTALS:                             1,566 JUL 2015                    62         125,908             1,407            4,949      115,444    197,394         445,164
                                    1,517 OCT 2015                    61         126,204             1,381            4,927      116,082    199,760         448,415
                                    1,466 JAN 2016                      *        150,172             1,486            6,059      138,762    239,979         536,458

PERCENTAGES:                               JUL 2015                 0.01            28.28             0.32             1.11         25.93     44.34
                                           OCT 2015                 0.01            28.14             0.31             1.10         25.89     44.55
                                           JAN 2016                     *           27.99             0.28             1.13         25.87     44.73

* - Party was not a recognized party during this cycle
Report Date/Time: 01/12/2016 01:46 PM
                                         STATE OF ARIZONA REGISTRATION REPORT                                                          Page Number 7
                                                2016 January Voter Registration - January 1, 2016
                                               Compiled and Issued by the Arizona Secretary of State


                                                                     INACTIVE
Congressional                Precincts                  Democratic                Green           Libertarian   Republican     Other         TOTAL
 Congressional District 1
  Apache                           45                        1,521                     8                  15          590       961            3,095
   Coconino                        71                        3,689                   77                  220         2,510     7,050          13,546
   Gila                            22                          840                     2                  14          478       797            2,131
   Graham                          22                          615                     4                  17          946       799            2,381
   Greenlee                         8                           96                     0                   2           55        91             244
   Maricopa                         3                           68                     0                   0            9        56             133
   Mohave                           2                           17                     0                   0            8        20              45
   Navajo                          14                        2,981                   12                   70         2,607     2,944           8,614
   Pima                            26                        2,110                   20                   90         3,069     3,353           8,642
   Pinal                           59                        6,919                   31                  138         4,488     9,188          20,764
   Yavapai                          7                          557                   15                   30          528      1,251           2,381
   TOTALS                         279                       19,413                  169                  596       15,288     26,510          61,976
 Congressional District 2
  Cochise                          49                        2,037                   25                   73         2,570     3,849           8,554
   Pima                           145                       16,611                  264                  626       14,241     22,747          54,489
   TOTALS                         194                       18,648                  289                  699       16,811     26,596          63,043
 Congressional District 3
  Maricopa                         46                        4,861                   27                  154         3,140     7,450          15,632
   Pima                            77                        8,352                  114                  213         3,629     8,859          21,167
   Pinal                            1                           30                     0                   0            2        18              50
   Santa Cruz                      24                        1,300                     4                  17          453      1,281           3,055
   Yuma                            27                        4,250                   14                  128         2,809     6,637          13,838
   TOTALS                         175                       18,793                  159                  512       10,033     24,245          53,742
 Congressional District 4
  Gila                             17                          644                     5                  28         1,280     1,245           3,202
   La Paz                          11                          528                     8                  12          543       823            1,914
   Maricopa                        18                          501                     9                  16         1,026     1,164           2,716
   Mohave                          22                        4,592                   25                  126         6,050     9,892          20,685
   Pinal                           41                        4,309                   31                  144         5,000     8,601          18,085
   Yavapai                         37                        2,804                   47                  179         5,003     7,470          15,503
   Yuma                            15                        2,119                     6                  75         3,314     4,445           9,959
   TOTALS                         161                       15,497                  131                  580       22,216     33,640          72,064
 Congressional District 5
  Maricopa                        113                       13,159                  128                  652       20,694     27,369          62,002
   TOTALS                         113                       13,159                  128                  652       20,694     27,369          62,002
 Congressional District 6
  Maricopa                        156                       11,643                  138                  636       15,297     21,816          49,530
   TOTALS                         156                       11,643                  138                  636       15,297     21,816          49,530
 Congressional District 7
  Maricopa                        105                       18,432                   96                  626         5,990    21,257          46,401
   TOTALS                         105                       18,432                   96                  626         5,990    21,257          46,401
 Congressional District 8
  Maricopa                        142                       12,365                   91                  509       15,484     21,177          49,626
   TOTALS                         142                       12,365                   91                  509       15,484     21,177          49,626
 Congressional District 9
  Maricopa                        141                       22,222                  285                1,249       16,949     37,369          78,074
   TOTALS                         141                       22,222                  285                1,249       16,949     37,369          78,074
   STATE TOTALS                 1,466                      150,172                1,486                6,059      138,762    239,979         536,458
Report Date/Time: 01/12/2016 01:46 PM
                                         STATE OF ARIZONA REGISTRATION REPORT                                                         Page Number 8
                                                2016 January Voter Registration - January 1, 2016
                                               Compiled and Issued by the Arizona Secretary of State


                                                                      INACTIVE
Legislative                  Precincts                  Democratic                Green           Libertarian   Republican    Other         TOTAL
 Legislative District 1
  Maricopa                         14                          867                   14                   48         1,767    1,925           4,621
   Yavapai                         34                        2,171                   38                  155         4,213    5,929          12,506
   TOTALS                          48                        3,038                   52                  203         5,980    7,854          17,127
 Legislative District 2
  Pima                             33                        3,587                   23                   95         2,566    4,531          10,802
   Santa Cruz                      24                        1,300                     4                  17          453     1,281           3,055
   TOTALS                          57                        4,887                   27                  112         3,019    5,812          13,857
 Legislative District 3
  Pima                             41                        6,132                  124                  176         2,578    6,369          15,379
   TOTALS                          41                        6,132                  124                  176         2,578    6,369          15,379
 Legislative District 4
  Maricopa                         18                        1,131                     7                  43         1,189    2,288           4,658
   Pima                            17                          845                     4                  11          354      905            2,119
   Pinal                            1                           30                     0                   0            2       18              50
   Yuma                            21                        3,689                     8                 101         2,162    5,504          11,464
   TOTALS                          57                        5,695                   19                  155         3,707    8,715          18,291
 Legislative District 5
  La Paz                           11                          528                     8                  12          543      823            1,914
   Mohave                          22                        4,592                   25                  126         6,050    9,892          20,685
   TOTALS                          33                        5,120                   33                  138         6,593   10,715          22,599
 Legislative District 6
  Coconino                         45                        2,991                   74                  192         2,219    6,382          11,858
   Gila                            18                          656                     5                  29         1,293    1,261           3,244
   Navajo                           5                          491                     3                  16         1,054     805            2,369
   Yavapai                         10                        1,190                   24                   54         1,318    2,792           5,378
   TOTALS                          78                        5,328                  106                  291         5,884   11,240          22,849
 Legislative District 7
  Apache                           45                        1,521                     8                  15          590      961            3,095
   Coconino                        26                          698                     3                  28          291      668            1,688
   Gila                             3                          213                     1                   2           25      124             365
   Graham                           2                          136                     1                   0           23       77             237
   Mohave                           2                           17                     0                   0            8       20              45
   Navajo                           9                        2,490                     9                  54         1,553    2,139           6,245
   Pinal                            0                             0                    0                   0            0        0               0
   TOTALS                          87                        5,075                   22                   99         2,490    3,989          11,675
 Legislative District 8
  Gila                             18                          615                     1                  11          440      657            1,724
   Pinal                           51                        6,072                   26                  120         4,320    8,700          19,238
   TOTALS                          69                        6,687                   27                  131         4,760    9,357          20,962
 Legislative District 9
  Pima                             57                        6,903                  129                  278         5,413    8,872          21,595
   TOTALS                          57                        6,903                  129                  278         5,413    8,872          21,595
 Legislative District 10
  Pima                             49                        6,217                   89                  211         5,016    8,590          20,123
   TOTALS                          49                        6,217                   89                  211         5,016    8,590          20,123
 Legislative District 11
  Pima                             34                        2,541                   23                  113         3,632    4,085          10,394
   Pinal                           27                        2,861                   19                   86         2,529    4,625          10,120
   TOTALS                          61                        5,402                   42                  199         6,161    8,710          20,514
 Legislative District 12
  Maricopa                         34                        4,534                   41                  253         8,730   10,443          24,001
   Pinal                            1                           44                     0                   4           70       82             200
   TOTALS                          35                        4,578                   41                  257         8,800   10,525          24,201
Report Date/Time: 01/12/2016 01:46 PM
                                         STATE OF ARIZONA REGISTRATION REPORT                                                         Page Number 9
                                                2016 January Voter Registration - January 1, 2016
                                               Compiled and Issued by the Arizona Secretary of State


                                                                      INACTIVE
Legislative                  Precincts                  Democratic                Green           Libertarian   Republican    Other         TOTAL
 Legislative District 13
  Maricopa                         29                        1,941                   15                   82         2,757    4,101           8,896
   Yavapai                          0                             0                    0                   0            0        0               0
   Yuma                            21                        2,680                   12                  102         3,961    5,578          12,333
   TOTALS                          50                        4,621                   27                  184         6,718    9,679          21,229
 Legislative District 14
  Cochise                          49                        2,037                   25                   73         2,570    3,849           8,554
   Graham                          20                          479                     3                  17          923      722            2,144
   Greenlee                         8                           96                     0                   2           55       91             244
   Pima                            17                          848                     6                  45         1,380    1,607           3,886
   TOTALS                          94                        3,460                   34                  137         4,928    6,269          14,828
 Legislative District 15
  Maricopa                         42                        2,920                   47                  197         5,018    5,810          13,992
   TOTALS                          42                        2,920                   47                  197         5,018    5,810          13,992
 Legislative District 16
  Maricopa                         19                        2,237                   12                  108         3,245    4,678          10,280
   Pinal                           21                        2,251                   17                   72         2,569    4,382           9,291
   TOTALS                          40                        4,488                   29                  180         5,814    9,060          19,571
 Legislative District 17
  Maricopa                         39                        5,035                   42                  244         5,913    9,678          20,912
   TOTALS                          39                        5,035                   42                  244         5,913    9,678          20,912
 Legislative District 18
  Maricopa                         42                        6,641                   63                  330         6,158   11,244          24,436
   TOTALS                          42                        6,641                   63                  330         6,158   11,244          24,436
 Legislative District 19
  Maricopa                         28                        4,976                   22                  160         1,952    6,347          13,457
   TOTALS                          28                        4,976                   22                  160         1,952    6,347          13,457
 Legislative District 20
  Maricopa                         47                        4,260                   45                  210         4,255    7,238          16,008
   TOTALS                          47                        4,260                   45                  210         4,255    7,238          16,008
 Legislative District 21
  Maricopa                         42                        4,029                   25                  130         4,415    6,207          14,806
   TOTALS                          42                        4,029                   25                  130         4,415    6,207          14,806
 Legislative District 22
  Maricopa                         48                        3,111                   26                  108         4,772    5,651          13,668
   TOTALS                          48                        3,111                   26                  108         4,772    5,651          13,668
 Legislative District 23
  Maricopa                         57                        3,463                   42                  194         5,465    7,001          16,165
   TOTALS                          57                        3,463                   42                  194         5,465    7,001          16,165
 Legislative District 24
  Maricopa                         40                        7,266                   93                  293         3,305    8,784          19,741
   TOTALS                          40                        7,266                   93                  293         3,305    8,784          19,741
 Legislative District 25
  Maricopa                         37                        3,619                   61                  172         4,733    6,648          15,233
   TOTALS                          37                        3,619                   61                  172         4,733    6,648          15,233
 Legislative District 26
  Maricopa                         34                        7,555                  122                  499         5,038   14,537          27,751
   TOTALS                          34                        7,555                  122                  499         5,038   14,537          27,751
 Legislative District 27
  Maricopa                         35                        6,211                   23                  166         1,806    6,973          15,179
   TOTALS                          35                        6,211                   23                  166         1,806    6,973          15,179
 Legislative District 28
  Maricopa                         57                        3,966                   29                  230         3,888    5,962          14,075
   TOTALS                          57                        3,966                   29                  230         3,888    5,962          14,075
Report Date/Time: 01/12/2016 01:46 PM
                                         STATE OF ARIZONA REGISTRATION REPORT                                                     Page Number 10
                                                2016 January Voter Registration - January 1, 2016
                                               Compiled and Issued by the Arizona Secretary of State


                                                                     INACTIVE
Legislative                  Precincts                  Democratic                Green           Libertarian   Republican     Other     TOTAL
 Legislative District 29
  Maricopa                         33                        4,611                   17                  194         2,047     5,930      12,799
   TOTALS                          33                        4,611                   17                  194         2,047     5,930      12,799
 Legislative District 30
  Maricopa                         29                        4,878                   28                  181         2,136     6,213      13,436
   TOTALS                          29                        4,878                   28                  181         2,136     6,213      13,436
   STATE TOTALS                 1,466                      150,172                1,486                6,059      138,762    239,979     536,458
